Banke, Chief Judge.
It appearing that the notice of appeal in this case was not filed within 30 days after entry of the judgment appealed from, as required by OCGA § 5-6-38 (a), and that no extension of time was sought or obtained from the trial court, the appeal is hereby dismissed. See OCGA § 5-6-48 (b) (1); Bowen v. Clayton County Hosp. Auth., 160 Ga. App. 809 (288 SE2d 232) (1982). “The timely filing of a notice of appeal is essential to confer jurisdiction upon the appellate court.” Id. at 810.
The authorities cited by the appellant for the proposition that an out-of-time appeal may be entertained, under proper circumstances, to prevent the denial of due process rights are unavailing in that they apply to criminal rather than civil proceedings. See, e.g., Mitchell v. State, 157 Ga. App. 181 (1) (276 SE2d 864) (1981).

Appeal dismissed.


Birdsong, P. J., and Sognier, J., concur.